Title: Notes on Governing Louisiana, 8 November 1803
From: Jefferson, Thomas
To: 


          
            
              on or after 8 Nov. 1803
            
          
          
           Hospital provision for
          administration of justice to be prompt.
          shipping to be naturalised.
         
          Slaves, importation of
          religion support of it to be explained.
          Ursuline Nuns. their landed property secured. 
          debts from Spain to the inhabitants. 500,000. D
          
          the powers of the Administrator, Treasurer & Contador
          to be exercised by Collector of Natchez. 
          power to suppress useless offices, 
           to suspend all officers 
           to appoint necessary officers.
        